In the

    United States Court of Appeals
                 For the Seventh Circuit
No. 17‐2498

BOBBI KILBURN‐WINNIE,
                                                Plaintiff‐Appellant,
     and

MICHELLE ALLEN‐GREGORY,
                                                         Appellant,

                                 v.


TOWN OF FORTVILLE, et al.,
                                             Defendants‐Appellees.


        Appeal from the United States District Court for the 
         Southern District of Indiana, Indianapolis Division.
       No. 1:15‐cv‐01784‐RLY‐MPB — Richard L. Young, Judge. 



      ARGUED APRIL 11, 2018 — DECIDED MAY 30, 2018


   Before BAUER, SYKES, and BARRETT, Circuit Judges.
   BAUER, Circuit Judge.  Bobbi Kilburn‐Winnie and Michelle
Allen‐Gregory (collectively, “Appellants”) filed suit against the
2                                                       No. 17‐2498

Town of Fortville, Indiana, Fortville Waterworks, and Fortville
Utilities  (collectively,  “Fortville”),  alleging  that  their  Four‐
teenth  Amendment  procedural  due  process  rights  were
violated when Fortville disconnected their water service. The
district court granted summary judgment in favor of Fortville,
holding that res judicata barred Appellants’ claim because the
parties had settled a prior class action that involved the same
claim. We affirm.
                       I.  BACKGROUND
    In  July  2014,  Allen‐Gregory  filed  a  putative  class  action
alleging that Fortville violated the class members’ Fourteenth
Amendment right to procedural due process when it termi‐
nated their water service without affording them a hearing.
See Allen‐Gregory v. Town of Fortville, No. 1:14‐cv‐01148‐RLY‐
DML  (S.D.  Ind.)  (“Fortville  I”).  Two  months  later,  the  class
filed a motion for preliminary injunction to prevent Fortville
from disconnecting any customer’s water without a hearing.
In  response,  Fortville  revised  its  notice  and  disconnection
procedures, instituting a hearing process effective November
2014.  In  December  2014,  however,  the  class  plaintiffs  filed
another  motion  for  preliminary  injunction,  alleging  that  the
new procedures still did not comport with due process.
   On January 23, 2015, while that motion was pending, the
parties  agreed  to  the  terms  of  settlement  at  a  settlement
conference,  which  was  later  reduced  to  a  formal  written
agreement. On September 10, 2015, the district court entered an
order granting final approval of the settlement agreement and
dismissing the case with prejudice. Though the case was fully
resolved at that point, the district court entered another order
No. 17‐2498                                                         3

twelve days later dismissing as moot both motions for prelimi‐
nary injunction.
    The  settlement  agreement  stated  that  its  purpose  was  to
“fully,  finally,  and  forever  resolve,  discharge  and  settle  all
claims released herein on behalf of the named plaintiffs and
the  entire  class.”  It  defined  the  class  and  class  members  as
“[a]ll  customers  of  the  Town  of  Fortville,  Fortville  Utilities
and/or Fortville Water Department from July 9, 2012 through
October 31, 2014 who had their water service terminated and
who paid a reconnection fee to reestablish their water service.”
The agreement included an expansive and global release of all
claims, stating, as relevant to this case:
        Named Plaintiffs and the Class will release any
        and all claims against [Fortville] and any related
        entities which claims relate to the actions alleged
        to have violated the due process provision of the
        14th  Amendment  to  the  Constitution  of  the
        United States, including pre‐litigation, litigation,
        and post‐litigation activities. The claims released
        by Named Plaintiffs and the Class will include
        all claims that were or could have been raised in
        [Fortville I].
    Allen‐Gregory received settlement proceeds as a member
of the class, as well as an additional award for acting as the
named plaintiff and class representative. Kilburn‐Winnie was
a member of the class based upon water disconnections that
occurred  in  February  and  June  of  2014,  and  she  received
settlement proceeds pursuant to the agreement. 
4                                                     No. 17‐2498

    In November 2015, Kilburn‐Winnie filed the instant case
alleging that Fortville disconnected her water service again as
a result of her failure to pay her water bill on time in March
and April of 2015. The complaint was later amended to add
Allen‐Gregory as a named plaintiff and include allegations that
she had her service disconnected in December 2015 because
she  failed  to  pay  her  bill  on  time.  The  amended  complaint
claimed that the hearing procedures Fortville implemented in
November  2014  were  so  complicated  and  burdensome  that
they violated Appellants’ Fourteenth Amendment procedural
due process rights.
    Fortville moved to dismiss the complaint, citing the release
of claims in the settlement agreement in Fortville I. The district
court converted the motion into one for summary judgment
and  proceeded  to  analyze  whether  the  terms  of  the  release
acted as a waiver of Appellants’ due process rights. It held that
Allen‐Gregory had waived her rights, but Kilburn‐Winnie had
not because waiver of a constitutional right requires a knowing
and voluntary relinquishment, and she did not personally sign
the agreement.
    Ten months later, however, the court revisited that ruling
sua sponte and granted summary judgment to Fortville as to
both Appellants, but on different grounds. It found that the
claim in the present complaint was identical to the claim raised
by the second motion for preliminary injunction in Fortville I.
Therefore, because the claim was completely resolved by way
of the settlement agreement, the doctrine of res judicata barred
the present suit. Appellants timely appealed.
No. 17‐2498                                                               5

                          II.  DISCUSSION
     We  review  a  grant  of  summary  judgment  on  res  judicata
grounds de novo. Hicks v. Midwest Transit, Inc., 479 F.3d 468, 470
(7th Cir. 2007). Res judicata bars a claim that was “litigated or
could  have  been  litigated  in  a  previous  action  when  three
requirements are met: (1) an identity of the causes of action;
(2)  an  identity  of  the  parties  or  their  privies;  and  (3)  a  final
judgment on the merits.” Bell v. Taylor, 827 F.3d 699, 706 (7th
Cir. 2016) (internal quotation marks and citation omitted).
     In  their  brief  before  this  Court,  Appellants  concede  that
there is an identity of the causes of action for purposes of this
analysis.  At  oral  argument,  however,  Appellants’  counsel
seemed to equivocate on that point, so we will briefly address
it. “[T]he test for an identity of the causes of action is whether
the claims arise out of the same set of operative facts or the
same transaction.” Bernstein v. Bankert, 733 F.3d 190, 226 (7th
Cir. 2013) (internal quotation marks and citation omitted). The
operative complaints in the two cases raise technically different
claims.  However,  there  can  be  no  dispute  that  the  claim 
Appellants  raised  in  their  second  motion  for  preliminary
injunction in Fortville I is identical to the only claim they raise
in  the  complaint  in  this  case.  In  both  instances,  Appellants
alleged that the new hearing process, implemented in Novem‐
ber 2014, violates their Fourteenth Amendment procedural due
process rights. It is irrelevant that the claim in Fortville I was
raised in a motion that was not specifically adjudicated. See
Bell, 827 F.3d at 706 (Res judicata “bars any claims that were
litigated  or  could  have  been  litigated  in  a  previous  action.”)
(emphasis added). “[T]he nature of the claims, the legal basis
for  recovery,  the  law  involved,  and  the  respective  factual
6                                                       No. 17‐2498

backgrounds” are the same, and therefore, there is identity for
purposes of res judicata. Bernstein, 733 F.3d at 227.
    The  second  element,  an  identity  of  the  parties,  is  also
satisfied, as Appellants again concede. Allen‐Gregory was the
named plaintiff in Fortville I, and Kilburn‐Willie was a member
of the class who received monies pursuant to the terms of the
settlement agreement in that case. Both are named plaintiffs in
the instant suit, which names as defendants the same parties as
those named in Fortville I.
     The main issue in this appeal, then, is whether the third
res judicata element is present. Appellants contend that because
the motion for preliminary injunction was dismissed as moot,
there  was  no  final  judgment  on  the  merits  of  that  claim  for
purposes of res judicata. As support, they cite DiGore v. Ryan,
where we explained that there is “no reason to conclude that
a  decision  based  upon  the  conclusion  that  a  claim  is  moot
creates a barrier for future litigation.” 172 F.3d 454, 466 (7th
Cir. 1999), overruled on other grounds by Whetsel v. Network Prop.
Servs., LLC, 246 F.3d 897 (7th Cir. 2001). However, that argu‐
ment  misapprehends  the  meaning  of  the  order  denying  the
motion as moot, as well as the effect of the settlement agree‐
ment and the ensuing dismissal with prejudice.
    When  the  district  court  entered  an  order  approving  the
settlement and dismissing the case with prejudice, the case was
completely resolved. The settlement agreement plainly stated
that it was intended to “fully, finally, and forever resolve” any
and all Fourteenth Amendment due process claims based on
any “pre‐litigation, litigation, and post‐litigation activities” that
“were or could have been raised” in Fortville I. Although the
No. 17‐2498                                                          7

court  entered  a  separate  order  dismissing  the  preliminary
injunction  motion  as  moot,  the  language  of  the  agreement
makes it clear that the motion was only “moot” in the sense
that it had already been resolved, along with the entire case.
    As explained above (and as Appellants conceded in their
brief), the claim raised in this case is materially identical to the
claim  that  provided  the  basis  for  their  second  motion  for
preliminary  injunction.  By  its  explicit  terms,  the  settlement
agreement  fully  resolved  that  claim.  Therefore,  the  district
court’s  order  dismissing  the  case  with  prejudice,  which
specifically incorporated the release language of the settlement
agreement, represented a final judgment on the merits of that
claim. See Brooks‐Ngwenya v. Indianapolis Public Sch., 564 F.3d
804, 809 (7th Cir. 2009) (holding that dismissal with prejudice
based  on  a  settlement  agreement  is  a  final  judgment  for
purposes  of  res  judicata).  Accordingly,  the  requirements  of
res judicata are satisfied, and the present claim is barred.
    We must briefly address one final point. Likely because of
the district court’s initial ruling relying on a waiver analysis,
Appellants dedicated a significant portion of their brief before
this Court to a discussion of whether the Fortville I settlement
agreement effectively waived their constitutional rights. That
discussion, however, is not relevant to the outcome of this case.
Regardless of whether Appellants waived their claim that the
new procedures violated their Fourteenth Amendment rights,
that specific claim, as it relates to both of them individually,
was  fully  resolved  by  the  terms  of  the  Fortville  I  settlement
agreement. Therefore, as we have explained, and as the district
court ultimately held, Appellants are not barred from bringing
8                                                     No. 17‐2498

that  claim  here  because  they  waived  it;  they  are  barred  by
operation of the distinct doctrine of res judicata.
                      III.  CONCLUSION
    For the foregoing reasons, the judgment of the district court
is AFFIRMED.